DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Il Nam Koh on September 17, 2021.
The application has been amended as follows: 
In claim 6, line 5, delete “outmost” and include - - outermost - - in its place.
In claim 8, line 5, delete “outmost” and include - - outermost - - in its place.

The following is an examiner’s statement of reasons for allowance: 
The objections to claims 7 and 15 are withdrawn following the applicant’s amendments to the claims.
The rejection of claims 6-8, 11, and 15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn following the applicant’s amendment to claims 6, 8, and 11.
Lee et al. (US Patent 9,735,295) teach the electrode of fig.1(b):

    PNG
    media_image1.png
    285
    322
    media_image1.png
    Greyscale
.


    PNG
    media_image2.png
    276
    560
    media_image2.png
    Greyscale
(fig.1F and par.0113).
Lee et al. and Kim fail to teach the flexible electrode in claim 1 and the method in claim 9.
There are no prior art teachings that would motivate one of ordinary skill to modify Lee et al. or Kim and obtain the flexible electrode in claim 1 and the method in claim 9 of the instant application.
Therefore, claims 1, 2, 4-9, and 11-15 are allowed. 
Claims 3 and 10 have been canceled.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810.  The examiner can normally be reached on Mon-Fri 10am-6:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H. Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANCA EOFF/Primary Examiner, Art Unit 1722